57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard E. LARKIN, Jr., Plaintiff-Appellant,v.Charles J. KEHOE;  John E. Moore, Deputy Director ofDepartment of Youth & Family Services;  Gayle Turner, Chiefof Operations of Department of Youth & Family Services;Linda J. Morris, Director of Oak Ridge Learning Center;Clendinen T. Smith, Facility Manager of Oak Ridge LearningCenter/Department of Youth & Family Services;  PhillipMinor, Counselor of Oak Ridge Learning Center/Department ofYouth & Family Services;  Luke Strong, Shift Coordinator;Linda Lindfors, in her individual capacity as counselor,Defendants-Appellees.
No. 94-2315.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 13, 1995.

Richard E. Larkin, Jr., appellant pro se.  Pamela Finley Boston, Assistant Attorney General, Richmond, VA, for appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellees' motion for judgment as a matter of law after a bench trial on Appellant's claim that he was denied equal protection when he was terminated from employment.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Larkin v. Kehoe, No. CA-94-31-3 (E.D. Va.  Oct. 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED